    Case 1:19-cv-00652-B Document 28 Filed 05/28/21 Page 1 of 2   PageID #: 1113



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LATONYA PRITCHETT,                       *
                                         *
        Plaintiff,                       *
                                         *
vs.                                      *     CIVIL ACTION NO. 19-00652-B
                                         *
ANDREW M. SAUL,                          *
Commissioner of Social                   *
Security,                                *
                                         *
        Defendant.                       *


                                       ORDER

        This    matter   is   before   the     Court    on   Plaintiff   Latonya

Pritchett’s motion for permission to appeal in forma pauperis (Doc.

25).       Upon review of Plaintiff’s motion, the Court finds that

additional information regarding Plaintiff’s assets and income is

needed in order to determine whether she should be permitted to

appeal in forma pauperis.

        Accordingly, Plaintiff is ordered to file, by June 4, 2021,

a statement, signed under penalty of perjury, specifying whether

she received federal Economic Impact Payments for herself and any

dependents in the past six (6) months.1                To the extent Plaintiff

received any such payments, for each payment, she shall list the

date of the payment and the amount received.



1 This timeframe encompasses the second and third rounds of federal
Economic Impact Payments.
Case 1:19-cv-00652-B Document 28 Filed 05/28/21 Page 2 of 2   PageID #: 1114



    ORDERED this 28th day of May, 2021.

                                              /s/ SONJA F. BIVINS
                                        UNITED STATES MAGISTRATE JUDGE




                                    2
